Dissenting Opinion by
Judge Barbieri:
I must dissent because it is clear to me that the testimony of the only medical witness in this case, read as a whole, contains opinion statements that are sufficiently positive to support the referee’s finding that a medical or causal relationship exists between the aggravating injury and the disc conditions, and that, therefore, the Workmen’s Compensation Appeal Board erred in reversing the referee’s award. Accordingly, I would reverse and reinstate the referee’s decision.
While it is true that some statements in the testimony of Dr. Narayan T. Nayak, standing alone, may be insufficient to support a finding of causal relationship, I believe that the following testimony contains opinion assertions that are sufficiently positive to support such a finding:
Q. Doctor, just a point of clarification. If the episode which I described to you actually occurred on August 30 of 1975, it is your testi*647mony that this would have been a cause or an aggravating factor in this series of factors which led to .the surgery; is that correct?
A. May I bring this particular point. Do you have the operating record which was dictated on 9/12/1975?
Q. Yes.
A. Would you please refer to the second paragraph. “At the C-6-7 level, it was found that there was large pieces of cartilage that were extruded out into the formational region and root was compressed upon this.” Usually we find herniation of the disc, especially in a younger person like Mr. Ernest Lewis. This is due to an acute trauma;. I have to believe, if he has mentioned so, that his condition ivas severely aggravated after the injury which was on August 30. I have to assume without doubt in my mind that this herniated disc has come from that particular incident, but at the .time of evaluation from the beginning, he has been having repeated trauma and the myelogram itself and the X-rays themselves have shown evidence of cervical spondylosis which is an ongoing, slow process. The aggravation could have been caused at the time of injury on the 30th of August, and he could have had this herniation at that time. But this is, again, an aggravation at the time of injury, in addition to the cervical spondylosis.
Q. You are saying that the episode of August 30 ivas an aggravation of a preexisting condition?
A. And was responsible for this herniation of the disc. (Emphasis added.)
*648As I read the above, giving to the words the interpretation that will best support the referee’s findings, as I must, it amounts to this: that the claimant’s injury was “due to an acute trauma,” significant if not itself sufficient, Morgan v. Giant Markets, Inc., 483 Pa. 421, 397 A.2d 415 (1979); that the relationship is so obvious that “I have to believe ... ,” if the claimant’s testimony is accepted, which it was, “that his condition was severely aggravated” following the injury at work; that the doctor is “without doubt” that the herniated disc came “from that particular incident,” although prefaced by the word “assume;” that “this is, again, an aggravation at the time of the injury;” and “that the episode of August 30 was an aggravation of a preexisting condition,” which, although in the context of a leading but unobjected to question, was answered in a clear affirmative, establishing that the episode on August 30, 1979 “was responsible for this herniation of the disc.”
My research indicates that this Court, the Superior Court and the Supreme Court have never required more, hut have often approved less. See Morgan; Dewees v. Day, 291 Pa. 379, 140 A. 345 (1928) (“I think” or “I believe” approved.), Kepple Coach Lines v. Workmen’s Compensation Appeal Board, 70 Pa. Commonwealth Ct. 30, 452 A.2d 887 (1982); Wells/ Richard Manufacturing Co. v. Workmen’s Compensation Appeal Board, 69 Pa. Commonwealth Ct. 259, 450 A.2d 766 (1982) (“[I]n all likelihood” approved.); Pines Plaza Lanes v. Workmen’s Compensation Appeal Board, 61 Pa. Commonwealth Ct. 139, 433 A.2d 165 (1981) (“[N]o other reason to blame it on” approved.); Cooper Jarrett, Inc. v. Workmen’s Compensation Appeal Board, 61 Pa. Commonwealth Ct. 18, 432 A.2d 1128 (1981) ([ajpparently” approved.); *649Sacks v. Workmen’s Compensation Appeal Board, 43 Pa. Commonwealth Ct. 259, 402 A.2d 293 (1979); Westmoreland Casualty Co. v. Workmen’s Compensation Appeal Board, 36 Pa. Commonwealth Ct. 307, 387 A.2d 683 (1978) (“[W]ould be consistent with an injury” approved.); Pelosi v. Overbrook Tile Co., 138 Pa. Superior Ct. 30, 10 A.2d 118 (1934) (“I think so” approved.); Rice v. Stevens Coal Co., 120 Pa. Superior Ct. 15, 181 A. 516 (1935), Swingle v. Mill Creek Coal Co., 116 Pa. Superior Ct. 97, 176 A. 828 (1935) (“[F]elt that way” approved.); Connor v. Phila. R.T. Co., 98 Pa. Superior Ct. 250 (1930).
Accordingly, I would reverse the Board, and reinstate the referee’s award.